                      IN THE UNITED STATES DISTRICT COURT                           10/1/2019

                           FOR THE DISTRICT OF MONTANA

                                   BUTTE DIVISION

 JAY McCLOSKEY AND AMY
 LYNN ("LYNN") McCLOSKEY,
                                                    No. CV 18-46-BU-SEH
                              Plaintiffs,

 vs.                                                ORDER

 MONT ANA TECH OF THE
 UNIVERSITY OF MONTANA,
 DONALD M. BLACKKETTER, and
 BEYERLY HARTLINE, AND JOHN
 & JANE DOES 1 through 5,

                              Defendants.

       On August 6, 2019, Defendants moved for summary judgment 1 with a

supporting brief. 2 On September 16, 2019, 3 the Court issued its Order requiring

Defendants "to file an amended motion for summary judgment and supporting

brief directed to the affirmative defense of statute of limitations as to Count III." 4

       1
           Doc. 18.
       2
           Doc.l9.
       3
           Doc. 28.
       4
           Doc. 28 at 3.

                                            -1-
Defendants filed their Amended Motion for Summary Judgment on September 27,

2019. 5

      ORDERED:

      Defendants' Motion for Summary Judgment 6 is DENIED as MOOT.
                      $.f
      DATED this     L~ay of October, 2019.

                                     ,Ljgµ,t?4?h)
                                   ~.HADDON                        \
                                    United States District Judge




      5
          Doc. 29.
      6
          Doc. 18.

                                      -2-
